IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROY H. MIDDLETON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1461

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 22, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Darlene Dickey, Judge.

Roy H. Middleton, pro se.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, J.J., CONCUR.